Citation Nr: 1453421	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-15 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for low back disability, claimed as arthritis.

2.  Entitlement to service connection for bilateral shoulder disability, claimed as arthritis.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral foot disability, claimed as residuals of frostbite.

6.  Entitlement to service connection for right ear disability, claimed as residuals of frostbite.

7.  Entitlement to service connection for peripheral nerve pain of the bilateral shoulders.

8.  Entitlement to service connection for peripheral nerve pain of the bilateral upper extremities.

9.  Entitlement to service connection for peripheral nerve pain of the bilateral hands.

10.  Entitlement to service connection for radiculopathy of the bilateral lower extremities.

11.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected cervical spine arthritis.

12.  Entitlement to a rating in excess of 20 percent for service-connected cervical spine arthritis.


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to May 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2010 (granting service connection and assigning an initial 20 percent rating for cervical spine arthritis and denying service connection claims for hearing loss, tinnitus, residuals of frostbite of the feet and right ear, peripheral nerve pain in the shoulders, arms, and hands, degenerative arthritis of the shoulders and lumbar spine, and lumbar radiculopathy of the lower extremities) and April 2012 (inter alia, denying service connection for migraine headaches) rating decisions by the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).  An interim, August 2012 rating decision continued the denial of service connection for migraine headaches.   

The issues of entitlement to a rating in excess of 20 percent for cervical spine arthritis and service connection for low back disability, bilateral shoulder disabilities, bilateral hearing loss, tinnitus, peripheral nerve pain of the bilateral shoulders, peripheral nerve pain of the bilateral upper extremities, peripheral nerve pain of the bilateral hands, radiculopathy of the bilateral lower extremities, and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is not shown that the Veteran has, or during the pendency of the claim has had, a chronic disability of either foot.

2.  It is not shown that the Veteran has, or during the pendency of the claim has had, a chronic right ear disability (other than hearing loss).


CONCLUSIONS OF LAW

1.  Service connection for a bilateral foot disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  Service connection for a right ear disability (other than hearing loss) is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied in a June 2009 letter.

The Veteran's active duty service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  The AOJ did not arrange for a VA examination with respect to the claims decided herein.  The Board has considered whether an examination is necessary.  Absent any competent (medical) evidence suggesting that the Veteran has a diagnosed disability of either foot or the right ear (other than hearing loss), an examination to secure a medical nexus opinion with respect to those disabilities is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

The Board notes that the remand portion below includes an instruction to obtain National Guard records.  The Board has considered whether to remand the matters decided below, as well, to obtain these records.  However, as regards the claims decided below, the Veteran alleges that the incident occurred during active duty service.  More critically, as discussed in more detail below, there is no evidence of the current alleged disabilities.  Thus, remand to obtain National Guard records with respect to these claims would ultimately serve no useful or meaningful purpose and only instead result in unnecessarily imposing additional burdens on VA and delay in adjudication with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any (relevant) evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disability may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To substantiate a claim of service connection, there must be evidence of a current disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has a chronic disability of either foot or the right ear.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In his April 2009 claim, the Veteran claimed entitlement to bilateral foot and right ear disabilities, due to frostbite, incurred in 1984 and treated during service.  At that time, he provided medical records regarding complaints and treatment related to head, neck, chest, spine, shoulder, and arm but did not provide any information regarding the alleged bilateral foot/right ear disability.  Additional VA and private treatment records added to the record note complaints of leg pain, but are silent for any foot/frostbite complaints/treatment.  Those records assessing the condition of the feet note a normal evaluation.  (See, e.g., April 2010 private treatment record (noting "non swollen and non tender" ankle and foot joints) and October 2011 VA spine examination (noting normal sensory examination of the feet/toes and normal ankle reflexes)).  There are no medical records in the record related to any right ear disability other than hearing loss (which is addressed in the remand section, below).  

The Veteran has provided several lay statements, including a lay statement from his wife, but most of those statements address claimed residuals of a motor vehicle accident (MVA) in service (i.e., claims related to arthritis, peripheral nerve damage, and radiculopathy).  His notice of disagreement and substantive appeal are likewise silent for any description of a foot/frostbite disability.  The only additional description of alleged disability related to the feet or frostbite is in a May 2011 statement, in which he asserts that he acquired frostbite on his feet during a December 1984 training exercise in Germany, was treated in the field, went to sick call, and continues to experience tingling in his feet and the inability to tolerate the cold; he did not assert any frostbite disability with respect to his right ear in any lay statement.  

As previously noted, the postservice treatment records are silent for any chronic foot or right ear disability (other than hearing loss, discussed in the remand section, below.)  His active duty STRs note a single complaint of ear ache in April 1985 that was diagnosed as acute otitis media.  On March 1989 National Guard examination, a report of which was included in his active duty records, his feet and ears were clinically evaluated as normal.  In short, there is simply no evidence in the record, to include the Veteran's own statements, of any diagnosed chronic foot or right ear (non-hearing loss) disability. 

With regard to lay evidence, the Veteran is competent to report purported symptoms of frostbite residuals or right ear/bilateral foot disabilities.  However, there is no clinical evidence or diagnosis of such disabilities (and no evidence that the Veteran, as a layperson, is competent to provide such diagnostic evidence in this instance).  See 38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus the preponderance of the evidence is against a finding of a diagnosed bilateral foot/right ear disability at any point during the pendency of this claim.  Consequently, remand for a nexus examination is not warranted, and service connection must be denied.


ORDER

Entitlement to service connection for bilateral foot disability, claimed as residuals of frostbite, is denied.

Entitlement to service connection for right ear disability, claimed as residuals of frostbite, is denied.


REMAND

The Board finds that additional development is necessary to comply with VA's duty to assist with respect to the request for a rating in excess of 20 percent for cervical spine arthritis and claims of service connection for low back disability (claimed as arthritis), bilateral shoulder disability (claimed as arthritis), bilateral hearing loss, tinnitus, radiculopathy of the bilateral lower extremities, migraine headaches, and peripheral nerve pain of the bilateral shoulders, upper extremities, and hands.

With respect to the claims related to arthritis, peripheral nerve pain, and radiculopathy, the Veteran has alleged that such disabilities are related to a motor vehicle accident (MVA) that occurred during active service.  His STRs document that accident as occurring in April 1988, one month before discharge from active duty service.  As the Veteran notes, he apparently did not receive an examination on separation from active duty service.  However, the record indicates that he had subsequent National Guard service (see March 1989 examination from the North Carolina National Guard and June 2009 statement alleging service with a National Guard unit stationed in Saginaw, Michigan) and possibly additional reserve service (see April 2009 claim, asserting reserve service from December 1991 to December 1992 and September 1994 to September 1995).  

As the Veteran has alleged continuity of symptomatology since the 1988 active service MVA for those disabilities claimed as arthritis (and service connection on a secondary basis for those claimed as radiculopathy and peripheral nerve pain), records of his National Guard and reserve service may contain evidence pertinent to his claims and must be obtained.  While the record indicates that the AOJ attempted to obtain records from the Michigan National Guard, it does not reflect that any response was received, and no formal finding of their unavailability was prepared.  There is no indication that attempts were made to obtain records from the North Carolina National Guard or any records related to his alleged reserve service.  Consequently, the Board finds that the development was incomplete with respect to those records, and remand is required for VA to satisfy its duty to assist in such development.

With respect to the claim of service connection for bilateral hearing loss, postservice medical evidence reflects that the Veteran has bilateral hearing loss disability as defined by VA regulation: an April 2010 VA examination found bilateral speech recognition to be 92 percent (which establishes the existence of a bilateral hearing loss disability during the pendency of this claim).  See 38 C.F.R. § 3.385.  Upon review of the claims file in September 2010, the examiner based her negative nexus opinion on her observation that the Veteran had hearing within the normal range on March 1989 National Guard examination (within one year following the separation from active duty service.)  However, the examiner did not discuss the apparent increase in puretone thresholds shown in the 1989 audiogram (all rated at 15 decibels) as compared to the Veteran's hearing evaluation on entry to active service (when nearly all thresholds were rated at 0 decibels, and none were rated in excess of 5 decibels).  As the opinion provided does not account for these apparent puretone threshold increases, it is inadequate.

Additionally, the VA audiological examiner noted that the Veteran's tinnitus was as likely as not related to his hearing loss.  Therefore the claim of service connection for tinnitus is inextricably intertwined with the claim of service connection for hearing loss, and as such, cannot be adjudicated until the claim of service connection for hearing loss is adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

With respect to the claim of service connection for migraines, the Board notes that, contrary to the Veteran's September 2012 assertions, through his attorney, there is evidence in the record to corroborate the August 2012 VA examiner's conclusion that the Veteran was in an MVA prior to service and that his headaches were related to preservice mandible fracture sustained in such incident.  (See, e.g., September 1985 STR, noting complaints of severe headaches since an MVA prior to service in which he broke both jaws.)  The Board further notes that the Veteran's STRs document his in-service MVA as occurring in April 1988, not in 1985, as claimed.  Thus, the August 2012 VA examiner's report was not, as alleged, clearly based on an inaccurate factual premise.  

However, the Board does find that the August 2012 VA examiner failed to discuss the documented April 1988 in-service MVA, in which the Veteran is alleged to have hit his head on the windshield, and whether such incident had any effect on the severity of his headaches.  Thus, the Board finds that the August 2012 VA nexus opinion is inadequate with respect to consideration of aggravation of a pre-existing condition.  

As regards the request for a rating in excess of 20 percent for cervical spine arthritis, the Veteran was last afforded a VA examination to assess the severity of such disability in October 2010.  In light of the length of the intervening period since the October 2010 examination and the (implied) allegation of worsening, a contemporaneous examination to assess the current severity of his service-connected cervical spine arthritis is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Finally, as treatment records for the disabilities remaining on appeal are likely to contain pertinent information (and VA treatment records are constructively of record), updated treatment records must be sought on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate sources to obtain the Veteran's National Guard records and any records related to a period of reserve service.  

2.  Ask the appellant to identify all providers of evaluation or treatment he has received for the disabilities remaining on appeal and to provide all authorizations necessary for VA to obtain any private records of such evaluations and treatment that are not already associated with the record.  

3.  After completion of the foregoing, schedule the veteran for an appropriate VA audiological evaluation to determine the likely etiology of his hearing loss disability.  The examiner must review the entire record; if audiometry is deemed necessary for the opinion it must be completed.  Based on review of the record and examination of the Veteran, the examiner should opine whether it is at least as likely as not (a 50 percent or better probability) that his bilateral hearing loss is related to his in-service noise exposure.  In the explanation for the opinion the examiner should specifically discuss the significance (if any) of the differences in puretone thresholds noted on enlistment and those found in the March 1989 National Guard examination.  A rationale for all opinions expressed should be provided.

4.  Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of his headache disability.  Following a review of all relevant evidence from the claims file, an interview with the Veteran, an examination, and any necessary testing, the examiner is asked to offer the following opinions:

(a) Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had a headache disorder that existed prior to his entry onto active duty?

(b) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting headache disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's headache disorder had its onset in service?

The examiner should note the following:  at enlistment, the Veteran was noted to have a history of fractured mandible; in May 1986, the Veteran complained of headaches since age 17 and a history of MVA in December 1984, with a fractured mandible; the Veteran was in an April 1988 MVA during active service.  The examiner should specifically comment on the effect, if any, April 1988 MVA on the Veteran's current headache disability.  In responding to these questions, the VA examiner should note that temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the VA examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

A detailed rationale should be given for all opinions and conclusions rendered. 

5.  Schedule the Veteran for an appropriate VA examination of the Veteran to determine the current severity of his cervical spine arthritis.  The entire record must be reviewed in conjunction with the examination, and any tests or studies indicated should be ordered, to include nerve testing, as indicated.  (If nerve testing is not indicated, the reason for this determination should be clearly explained in the examination report.)  All pertinent findings (to specifically any additional functional impairment due to pain, weakness, fatigue, incoordination, etc.) should be described in detail.

The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.

6.  After the above development is completed, review all additional evidence and information received, and arrange for any further development suggested by such evidence (e.g., a VA examination).  Then review the record and readjudicate the claims.  If any remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


